DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is not clear that the specification have support for the limitation “a first message comprising an association among a plurality of beams, a plurality of preambles, and a plurality of random access time-frequency domain resources to the terminal,”
The specification [0173] (page 35) discloses “the master base station or the millimeter-wave base station may group in advance random access preambles of a millimeter-wave cell according to different beam index information, and configure grouping information for the UE… Alternatively, the 
Above disclosure teaches an association between a plurality of beams, and a plurality of preambles, and alternatively, an association between a plurality of beams and a plurality of random access time-frequency domain resources.  The disclosure does not teach “an association among a plurality of beams, a plurality of preambles and a plurality of random access time-frequency domain resources”.  Nor does it teach “wherein the first random access preamble is associated with the first random access time-frequency domain resource and a first beam in the received association”. 
For the purpose of compact prosecution, the examiner will make the broadest reasonable interpretation of the relevant limitations in light of the specification in making the rejection.  
Response to Arguments
Applicant’s arguments with respect to claim 36-56 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-41 and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak; Yongjun et al. US Patent 9948439 B2 in view of Frenne; Mattias et al. US Patent 9814068 B2.

Regarding claim 36. Kwat teaches An apparatus, comprising: a receiver, (Fig. 6A, 601) configured to: 
obtain beam index information; (Fig. 5, col 8, starting line 46, see SCH #1 for beam 1, SCH #2 for beam 2 … ) 
receive a first message  comprising an association among a plurality of beams, a plurality of Uplink Random Access Channel Resources from a base station, (Ibid. the uplink random access 
the plurality of beams corresponding to the beam index information; (Ibid. if different UL RACH resources are used for respective beams, the eNB is capable of checking when the UE transmits the UL RACH so as to improve the reception beamforming gain and, if the same beam is used in transmitting the response in replay to the UL-RACH, transmission beamforming gain.)
Kwak does not teach the 
Uplink Random Access Channel Resources including a plurality of preambles, and a plurality of random access time-frequency domain resources 
and a transmitter, configured to send a first random access preamble carried in a first random access time-frequency domain resource to the base station according to the association, 
wherein the first random access preamble is associated with the first random access time-frequency domain resource and a first beam in the received association; 
wherein the receiver is further configured to receive a random access response via the first beam according to the association
However, Freene teaches 
Uplink Random Access Channel Resources including a plurality of preambles, and a plurality of random access time-frequency domain resources  (  col 7, lines 55-60  “the set of preambles and resources are divided into groups, where each group is associated with a beam-specific reference signal (BRS).”, the resources refer to “time and/or frequency resources see line 53. )
and a transmitter, (Fig. 9, Transceiver 910) configured to send a first random access preamble carried in a first random access time-frequency domain resource to the base station according to the association, (Fig. 8, 810, col 7, lines 15-20)

wherein the receiver is further configured to receive a random access response via the first beam according to the association  (Fig. 8, 811, col 8, line 27-30)
in order to improve communication quality by ensuring that the advantageous reception conditions over the uplink received best beam is reflected also over downlink. (col 3, line 50).
Kwat and Frenne are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Kwat with the technique of association among beam, preamble and PRACH resources in Frenne in order to improve communication quality. 

Regarding claim 37. Kwak and Frenne teaches The apparatus according to claim 36, and Frenne teaches wherein the receiver is- being configured to obtain the beam index information comprises the receiver being configured to: receive a radio resource reconfiguration message or a broadcast message from the base station, wherein the radio resource reconfiguration message or the broadcast message comprises the beam index information. (col 6, line 42 “The beam-specific reference signals are assumed known by e.g. specification or from (broadcasted) system information, before the wireless device can start measuring and identifying the preferred downlink beam.”)

Regarding claim 38.  Kwak and Frenne teaches The apparatus according to claim 36, and Frenne teaches wherein random access time-frequency domain resource of the plurality of random access time-frequency domain resources are divided into groups according to the plurality of beams in the 

Regarding claim 39. Kwat teaches An apparatus, comprising: a transmitter, (Fig. 9A, 904) configured to:
 send beam index information corresponding to a millimeter-wave band to a terminal; (Fig. 5, SCH #1 … SCH #5) 
and send a first message comprising an association between a plurality of beams and a plurality of Uplink Random Access Channel Resources from a base station, (Ibid. the uplink random access information includes the information on the resource for transmitting Uplink Random Access Channel (UL RACH) and,)
the plurality of beams corresponding to the beam index information; (Ibid. if different UL RACH resources are used for respective beams, the eNB is capable of checking when the UE transmits the UL RACH so as to improve the reception beamforming gain and, if the same beam is used in transmitting the response in replay to the UL-RACH, transmission beamforming gain.)
a receiver, (Fig. 9A, 905) 
 But it does not teach 
Uplink Random Access Channel Resources including a plurality of preambles, and a plurality of random access time-frequency domain resources 
receive a first random access preamble carried in a first random access time-frequency domain resource to the base station according to the association, 
wherein the first random access preamble is associated with the first random access time-frequency domain resource and a first beam in the received association; 

However, Freene teaches 
Uplink Random Access Channel Resources including a plurality of preambles, and a plurality of random access time-frequency domain resources  (  col 7, lines 55-60  “the set of preambles and resources are divided into groups, where each group is associated with a beam-specific reference signal (BRS).”, the resources refer to “time and/or frequency resources see line 53. )
And receive a first random access preamble carried in a first random access time-frequency domain resource to the base station according to the association, (Fig. 8, 820, col 7, lines 15-20)
wherein the first random access preamble is associated with the first random access time-frequency domain resource and a first beam in the received association;   (col 7, lines 55-60  “the set of preambles and resources are divided into groups, where each group is associated with a beam-specific reference signal (BRS).”, the resources refer to “time and/or frequency resources see line 53. )
wherein the receiver is further configured to receive a random access response via the first beam according to the association  (Fig. 8, 814, After detection of a preamble the network transmits random access response in the same beam/beam direction / beam forming weights as the preferred BRS)
in order to improve communication quality by ensuring that the advantageous reception conditions over the uplink received best beam is reflected also over downlink. (col 3, line 50).
Kwat and Frenne are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Kwat with the technique of association among beam, preamble and PRACH resources in Frenne in order to improve communication quality. 



Regarding claim 41. Kwat and Frenne teaches The apparatus according to claim 39, and Frenne teaches wherein random access time-frequency domain resource of the plurality of random access time-frequency domain resources are divided into groups according to the plurality of beams in the association. (col 7, line 55, the set of preambles and resources are divided into groups, where each group is associated with a beam-specific reference signal (BRS).) 

Claims 43 and 44 recites a method carried out by the apparatus claimed in claims 36 and 37 in identical way, and they are rejected for the same reasons above. 

Claims 45, 46, and 47 recites a method carried out by an apparatus claimed in claims 39, 40, and 41, respectively.  They are rejected for the same reasons as claims 39, 40 and 41.   

Claims 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kwat and Frenne as applied to claim 39 and 45 above, and further in view of YU; Hyun-Kyu et al. US PGPUB  20180376513 A1.

However, Yu teaches further comprising a processor, (Fig. 4, 480) configured to determine the first random access preamble according to a second beam of the plurality of beams in the association.  (¶0080, The generated RACH sequence (for example, sequence 2) is determined according to the result (namely, the RACH sequence index 70) of combining the selected group of RACH sequences (which is indicated by the user identification sequence index 72) with indication information (namely, the best downlink transmission beam index 74) indicating the best downlink transmission beam.) 
in order to support efficient beamforming technology and beam selection process. (¶0005).
Kwat and Yu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Kwat with the technique of RACH selection in Yu in order to support efficient beamforming technology and beam selection process.

Claims 48 recites a method carried out by an apparatus claimed in claim 42.  It is rejected for the same reasons as claim 42.

Claims 53, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kwat and Frenne as applied to claim 43 and 45 above, and further in view of Deenoo; Yugeswar et al. US PGPUB 20160337916 A1


performing radio resource management (RRM) measurement according to the first beam;  obtaining a first measurement result from performing the RRM measurement, where the first measurement result comprises reference signal received power (RSRP) and reference signal received quality (RSRQ); and sending a measurement report to the base station according to the first measurement result, wherein the measurement report comprises at least one of the following information: beam index information of a beam with a highest RSRP and a highest RSRQ, an RSRP measurement result and an RSRQ measurement result of the beam with the highest RSRP and the highest RSRQ, frequency information in which the beam with the highest RSRP and the highest RSRQ is located, serving cell information associated with the beam with the highest RSRP and the highest RSRQ, or neighboring cell information associated with the beam with the highest RSRP and the highest RSRQ; and wherein the neighboring cell information is indicated using a physical cell identifier (PCI) or a cell global identification (CGI).
However, Deenoo teaches 
performing radio resource management (RRM) measurement according to the first beam; (“[0209] The WTRU may maintain the mmW neighbor measurement states. Upon a successful mmW neighbor detection procedure, a WTRU may periodically measure the neighbors using a wide receive beam.”
obtaining a first measurement result from performing the RRM measurement, ([0227] “The WTRU may choose what type of neighbor measurement may be performed in a measurement gap (e.g., such that RRM requirements defined in a standard are satisfied).”)

sending a measurement report to the base station according to the first measurement result, (Fig. 27, Narrow Beam Measurement Report)
wherein the measurement report comprises at least one of the following information: 
beam index information of a beam with a highest RSRP and a highest RSRQ,  ([0203] “a WTRU may filter and report a best beam for a virtual cell ID/antenna array.”)
an RSRP measurement result and an RSRQ measurement result of the beam with the highest RSRP and the highest RSRQ, 
frequency information in which the beam with the highest RSRP and the highest RSRQ is located, 
serving cell information associated with the beam with the highest RSRP and the highest RSRQ, ([0203] “a WTRU may filter and report a best beam for a virtual cell ID/antenna array.”) or 
neighboring cell information associated with the beam with the highest RSRP and the highest RSRQ; and wherein the neighboring cell information is indicated using a physical cell identifier (PCI) or a cell global identification (CGI).
In order to improve network capacity by fine tuning the required narrow beam pattern required for millimeter-wave (mmW) radio network. (¶0089)
	Kwat and Deenoo are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kwat with the technique of narrow beam measurement in Deeno in order to improve network capacity by fine tuning the required narrow beam pattern required for millimeter-wave (mmW) radio network.

Regarding claim 54. Kwat, Freene and Deeno teaches The method according to claim 53, Deeno teaches further comprising: obtain measurement gap period information associated with the beam index information; (Fig. 27, Neighbor Narrow beam measurement GAP config) and perform, in a measurement gap (¶0225, The serving mB may schedule a separate measurement gap for beam tracking and it may be scheduled along with serving beam narrow beam measurement gap. ) indicated by the measurement gap period information, intra-frequency measurement on the millimeter-wave band according to the first beam. (¶0220, A measurement gap type may include at least one of: a serving mB wide beam measurement; a serving mB narrow beam measurement; an intra-frequency mmW neighbor search; an inter-frequency mmW neighbor search; an intra-frequency mmW neighbor wide beam measurement; an intra-frequency mmW neighbor narrow beam measurement; an inter-frequency mmW neighbor wide beam measurement; an inter-frequency mmW neighbor narrow beam measurement; and an inter-RAT measurement (such as, for example, LTE, UMTS, GSM, etc). A mWTRU in mmW CONNECTED STATE may be required to perform one or more of the above measurements.) 

Regarding claim 55. Kwat and Freeno teaches The method according to claim 45, but they don’t teach further comprising: receive a measurement report from the terminal, wherein the measurement report comprises at least one of the following information: beam index information of a beam with a highest RSRP and a highest RSRQ, an RSRP measurement result and an RSRQ measurement result of the beam with the highest RSRP and the highest RSRQ, frequency information in which the beam with the highest RSRP and the highest RSRQ is located, serving cell information associated with the beam with the highest RSRP and the highest RSRQ, or neighboring cell information associated with the beam with the highest RSRP and the highest RSRQ; and wherein the neighboring cell information is indicated by using a physical cell identifier (PCI) or a cell global identification (CGI).

Receive  a measurement report from the terminal, (Fig. 27, Narrow Beam Measurement Report)
wherein the measurement report comprises at least one of the following information: 
beam index information of a beam with a highest RSRP and a highest RSRQ,  ([0203] “a WTRU may filter and report a best beam for a virtual cell ID/antenna array.”)
an RSRP measurement result and an RSRQ measurement result of the beam with the highest RSRP and the highest RSRQ, 
frequency information in which the beam with the highest RSRP and the highest RSRQ is located, 
serving cell information associated with the beam with the highest RSRP and the highest RSRQ, ([0203] “a WTRU may filter and report a best beam for a virtual cell ID/antenna array.”) or 
neighboring cell information associated with the beam with the highest RSRP and the highest RSRQ; and wherein the neighboring cell information is indicated using a physical cell identifier (PCI) or a cell global identification (CGI).
In order to improve network capacity by fine tuning the required narrow beam pattern required for millimeter-wave (mmW) radio network. (¶0089)
	Kwat and Deenoo are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kwat with the technique of narrow beam measurement in Deeno in order to improve network capacity by fine tuning the required narrow beam pattern required for millimeter-wave (mmW) radio network.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kwat and Frenne and Deeno as applied to claim 55 above, and further in view of Josiam; Kaushik et al. US PGPUB 9497047 B2.

However, Josiam teaches 
sending, to the terminal, sounding reference signal configuration information of a cell (Fig. 18, 1830) on the millimeter-wave band (col. 9, line 55, FIG. 5 illustrates an example diagram of a millimeter wave transmitter according to this disclosure.) wherein the sounding reference signal configuration information indicates the terminal to send a sounding reference signal on the first beam. (col 1, configuring a first sounding channel to be an uplink sounding slot. The uplink sounding slot has at least one orthogonal frequency-division multiplexing (OFDM) symbol in an uplink sub-frame in order to carry one or more uplink sounding reference symbols (UL-SRSs) corresponding to at least one transmit beam of a first set of transmit beams in a first sounding channel set of sub-bands.)
in order to improve wireless communication by improving the channel sensing. (col 1 lines 28 to 32).
Kwat and Josiam are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kwat with the technique of sounding reference signal configuration in order to improve wireless communication by improving the channel sensing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/
Examiner, Art Unit 2468

/Mehmood B. Khan/Primary Examiner, Art Unit 2468